Name: Commission Regulation (EEC) No 880/93 of 15 April 1993 fixing for the 1992/93 marketing year the average world market price and the indicative yield for linseed
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 92/ 18 Official Journal of the European Communities 16. 4. 93 COMMISSION REGULATION (EEC) No 880/93 of 15 April 1993 fixing for the 1992/93 marketing year the average world market price and the indicative yield for linseed determined by applying the criteria laid down in Regula ­ tions (EEC) No 569/76 and (EEC) No 1774/76 ; Whereas, in accordance with Article 17 ( 1 ) of Regulation (EEC) No 1799/76, the producer Member States have supplied the Commission with the results of the sampling, carried out pursuant to Article 2a (2) of that Regulation, regarding the yields per hectare of seed harvested from each of the types of flax referred to in Articles 7a and 1 0a of the said Regulation in the homoge ­ neous production areas ; whereas, on the basis of those results, the indicative yield for linseed should be that specified below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as last amended by Regulation (EEC) No 2048/92 (2), and in particular Article 2 (4) thereof, Whereas an average world market price for linseed must be determined each year according to the criteria laid down in Council Regulation (EEC) No 1774/76 of 20 July 1976 on special measures for linseed (3); Whereas Article 4 of Commission Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (4), as last amended by Regulation (EEC) No 3530/92 (*), provides that this average price is to be the arithmetic mean of the world market prices as referred to in that Article and recorded each week over a representative period ; Whereas the most representative period for marketing of Community linseed may be taken to be that from 31 August 1992 to 28 February 1993 ; whereas this is therefore the period to be taken into account ; Whereas the application of all these provisions produces the average world market price for linseed specified below ; Whereas Article 2 (2) of Regulation (EEC) No 569/76 provides that the subsidy is to be granted for a production figure obtained by applying an indicative yield to the areas sown and harvested ; whereas that yield must be HAS ADOPTED THIS REGULATION : Article 1 For the 1992/93 marketing year, the average world market price for linseed shall be ECU 15,086 per 100 kilograms. Article 2 For the 1992/93 marketing year, the indicative yields for linseed and the relevant production zones shall be as specified in the Annex. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 67, 15. 3 . 1976, p . 29. O OJ No L 215, 30. 7. 1992, p . 5. (3) OJ No L 199, 24. 7. 1976, p. 1 . (4) OJ No L 201 , 27 . 7. 1976, p. 14. 0 OJ No L 358 , 8 . 12. 1992, p . 9 . No L 92/1916. 4. 93 Official Journal of the European Communities ANNEX Indicative yields (kilograms per hectare) and relevant production areas I. FIBRE FLAX Retted but not de-seeded Other Area I : 1 525 1 794 The following Dutch areas : Ijsselmeerpolders, Droogmakerijen, Noord-Holland and Noordelijk Kleigebied Area II : 1 343 1 513 1 . Other areas of the Netherlands 2. The following Belgian communes : Assenede, Beveren-Waas, Blankenberge, Bredene, Brugge, Damme, De Haan, De Panne, Diksmuide (with the exception of Vladslo and Woumen), Gistel, Jabbeke, Knokke-Heist, Koksijde, Lo-Reninge, Middelkerke, Nieuwpoort, Oostende, Oudenburg, Sint-Gillis-Waas (only Meerdonk), Sint-Laureins, Veurne and Zuienkerke Area III : 1 289 1 353 The Federal Republic of Germany Area IV: 1 034 1 379 United Kingdom Area V: 1139 1311 1 . Other areas of Belgium 2. The following French areas :  the department of Nord,  the arrondissements of Bethune, Lens, Calais, Saint-Omer, and the canton of Marquise in the department of Pas-de-Calais,  the arrondissements of Saint-Quentin and Vervins in the department of Aisne  the arrondissement of Charleville-MÃ ©zierÃ ¨s in the department of Ardennes Area VI : 1 087 1 240 The following French areas :  the arrondissements of Arras, Boulogne-sur-Mer, with the excep ­ tion of Marquise, Montreuil in the department of Pas-de-Calais,  the department of Somme,  the arrondissements of Beauvais, Clermont and Compiegne in the department of Oise Area VII : 1 138 1 243 The following French areas :  the arrondissements of Rethel, Sedan, Vouziers, in the depart ­ ment of Ardennes,  the arrondissements of Laon, Soissons, Chateau-Thierry in the department of Aisne,  the department of Marne,  the arrondissement of Senlis in the department of Oise,  the departments of Seine-et-Marne, Essonne, Yvelines, Val- d'Oise, Hauts-de-Seine, Seine-St.-Denis, Val-de-Marne, Eure-et- Loir, Loir-et-Cher en Sarthe  the arrondissements of AlenÃ §on and Mortagne-au-Perche in the department of Orne 16. 4. 93No L 92/20 Official Journal of the European Communities Retted but not de-seeded Other Area VIII : 1 003 1 225 Other areas of France Area IX: 920 640 Other areas of the Community II . SEED FLAX Area I : 2 298 The Netherlands and Belgium Area II : 2 144 Ireland Area III : 1 705 France Area IV: 1 436 United Kingdom Area V: The following areas of the Federal Republic of Germany : (a) Brandenburg, Berlin 451 (b) Mecklenburg-Vorpommern 565 (c) Sachsen-Anhalt 831 (d) Schleswig-Holstein, Niedersachsen, Hamburg, Bremen 1 006 (e) Saarland, Sachsen 1 177 (f) Hessen 1 440 (g) Rheinland-Pfalz, Bayern, Nordrhein-Westfalen 1 587 (h) ThÃ ¼ringen 1 743 (i) Baden-WÃ ¼rttemberg 1 966 Area VI : 852 Italy Area VII : 1 190 Other areas of the Community